Exhibit 10.3

 

CPI INTERNATIONAL, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Senior Executives)

 

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of the date of grant set forth on Exhibit A hereto by and between CPI
International, Inc., a Delaware corporation (the “Company”), and the individual
(the “Grantee”) set forth on Exhibit A.

 

A.            The Grantee is an employee or consultant of the Company or a
Subsidiary, and the Company has determined that it is appropriate, desirable and
in the best interests of the Company to issue Restricted Stock Units (as defined
below) to the Grantee.

 

B.            Accordingly, pursuant to the CPI International, Inc. 2006 Equity
and Performance Incentive Plan (the “Plan”), the Company is hereby issuing to
the Grantee the number of Restricted Stock Units as set forth on Exhibit A
hereto, and in all respects subject to the terms, definitions and provisions of
the Plan, which is incorporated herein by reference.

 

C.            Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

 

1.                                      Restricted Stock Units.

 


1.1          ISSUANCE OF RESTRICTED STOCK UNITS.  IN CONSIDERATION OF THE
GRANTEE’S SERVICE AS AN EMPLOYEE OR CONSULTANT OF THE COMPANY OR A SUBSIDIARY,
THE COMPANY IS HEREBY ISSUING TO THE GRANTEE THE RESTRICTED STOCK UNITS.  EACH
“RESTRICTED STOCK UNIT” REPRESENTS THE CONTINGENT RIGHT TO RECEIVE IN THE FUTURE
ONE SHARE OF COMMON STOCK OF THE COMPANY, $.01 PAR VALUE (“COMMON STOCK”), AND
IS SUBJECT TO THE CONDITIONS AND RESTRICTIONS ON TRANSFERABILITY SET FORTH BELOW
AND IN THE PLAN. THE RESTRICTED STOCK UNITS WILL BE CREDITED TO THE GRANTEE IN
AN UNFUNDED BOOKKEEPING ACCOUNT ESTABLISHED FOR THE GRANTEE AND WILL NOT BE
REPRESENTED BY CERTIFICATES.


 


1.2          RESTRICTIONS ON TRANSFER OF RESTRICTED STOCK UNITS.  THE RESTRICTED
STOCK UNITS MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED, EXCHANGED
OR OTHERWISE ENCUMBERED OR DISPOSED OF (EACH, A “TRANSFER”) BY THE GRANTEE,
EXCEPT TO THE COMPANY.  ANY PURPORTED TRANSFER IN VIOLATION OF THE PROVISIONS OF
THIS SECTION 1.2 SHALL BE VOID AB INITIO, AND THE OTHER PARTY TO ANY SUCH
PURPORTED TRANSACTION SHALL NOT OBTAIN ANY RIGHTS TO OR INTEREST IN THE
RESTRICTED STOCK UNITS.  IN ADDITION, THE GRANTEE MAY NOT TRANSFER COMMON STOCK
RECEIVED UPON THE VESTING OF RESTRICTED STOCK UNITS UNLESS SUCH SHARES OF COMMON
STOCK ARE REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933 (THE “SECURITIES
ACT”) OR ARE TRANSFERRED UNDER RULE 144 PROMULGATED UNDER THE SECURITIES ACT OR
UNLESS THE COMPANY AND ITS COUNSEL AGREE WITH THE GRANTEE THAT SUCH TRANSFER IS
NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT.

 

 

--------------------------------------------------------------------------------


 


1.3          VESTING; FORFEITURE OF RESTRICTED STOCK UNITS.  UPON VESTING OF A
RESTRICTED STOCK UNIT, SUCH RESTRICTED STOCK UNIT WILL BE CONVERTED INTO ONE
SHARE OF COMMON STOCK, AND THE GRANTEE WILL BE ISSUED ONE SHARE OF COMMON STOCK
FOR EACH SUCH RESTRICTED STOCK UNIT THAT HAS VESTED, WHICH SHARES OF COMMON
STOCK SHALL BE FREE OF ANY RESTRICTIONS OTHER THAN THOSE IMPOSED PURSUANT TO
APPLICABLE SECURITIES LAWS.  SUBJECT TO THE PROVISIONS OF THE PLAN AND THE OTHER
PROVISIONS OF THIS AGREEMENT, THE RESTRICTED STOCK UNITS SHALL VEST IN
ACCORDANCE WITH THE SCHEDULE SET FORTH ON EXHIBIT A.  NOTWITHSTANDING THE
FOREGOING, (A) IN THE EVENT OF TERMINATION OF THE GRANTEE’S EMPLOYMENT BY THE
COMPANY (OR A SUBSIDIARY, AS APPLICABLE) FOR CAUSE OR THE TERMINATION OF THE
GRANTEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT BY THE
GRANTEE FOR ANY REASON OTHER THAN DEATH, DISABILITY OR GOOD REASON (AS DEFINED
IN THE GRANTEE’S EMPLOYMENT AGREEMENT), THE RESTRICTED STOCK UNITS SHALL
IMMEDIATELY CEASE VESTING AS OF THE DATE OF TERMINATION, AND (B) IN THE EVENT OF
TERMINATION OF THE GRANTEE’S CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR
CONSULTANT BY THE COMPANY (OR A SUBSIDIARY, AS APPLICABLE) WITHOUT CAUSE, AS A
RESULT OF DEATH OR DISABILITY, OR BY THE GRANTEE FOR GOOD REASON, THE RESTRICTED
STOCK UNITS SHALL BECOME FULLY VESTED AS OF THE DATE OF TERMINATION.  ANY
RESTRICTED STOCK UNITS THAT ARE NOT VESTED ON THE DATE OF TERMINATION SHALL BE
FORFEITED BY THE GRANTEE AND SHALL BE CANCELLED.


 


IN ADDITION, IF, IN CONNECTION WITH A MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR SIMILAR TRANSACTION IN WHICH THE COMPANY IS NOT THE
SURVIVING ENTITY, EITHER (I) ALL OBLIGATIONS UNDER THIS AGREEMENT ARE NOT FULLY
ASSUMED BY THE SURVIVING OR RESULTING ENTITY, OR (II) THE COMPANY FAILS TO
ADJUST THE CASH OR PROPERTY RECEIVABLE UPON VESTING OF THE RESTRICTED STOCK
UNITS SUCH THAT SUCH CASH OR PROPERTY HAS A FAIR MARKET VALUE EQUAL TO THE FAIR
MARKET VALUE OF THE COMMON STOCK UNDERLYING THE NON-VESTED PORTION OF THE
RESTRICTED STOCK UNITS, THEN THE RESTRICTED STOCK UNITS SHALL BECOME FULLY
VESTED PRIOR TO THE EFFECTIVENESS OF SUCH TRANSACTION.


 


1.4          TAX WITHHOLDING OBLIGATIONS.  IF THE COMPANY SHALL BE REQUIRED TO
WITHHOLD ANY FEDERAL, PROVINCIAL, STATE, LOCAL OR FOREIGN TAX IN CONNECTION WITH
ANY ISSUANCE OR VESTING OF RESTRICTED STOCK UNITS OR THE ISSUANCE OF COMMON
STOCK OR OTHER SECURITIES OR PROPERTY PURSUANT TO THIS AGREEMENT, AND THE
AMOUNTS AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, THEN THE
GRANTEE SHALL PAY THE TAX OR MAKE PROVISIONS THAT ARE SATISFACTORY TO THE
COMPANY FOR THE PAYMENT THEREOF.  PROVIDED THE APPROVAL OF THE COMMITTEE IS
OBTAINED, THE GRANTEE MAY ELECT TO SATISFY ALL OR ANY PART OF ANY SUCH
WITHHOLDING OBLIGATION BY SURRENDERING TO THE COMPANY A PORTION OF THE COMMON
STOCK ISSUED UPON THE VESTING OF RESTRICTED STOCK UNITS HEREUNDER, AND THE
COMMON STOCK SO SURRENDERED BY THE GRANTEE SHALL BE CREDITED AGAINST ANY SUCH
WITHHOLDING OBLIGATION BASED ON THE THEN FAIR MARKET VALUE PER SHARE OF SUCH
COMMON STOCK ON THE DATE OF SUCH SURRENDER.

 

2.                                      Rights as a Stockholder.  The Grantee
will have no rights as a stockholder with regard to any Restricted Stock Unit
until it vests and converts into a share of Common Stock.  However, in the event
that the Company pays a cash dividend with respect to its Common Stock, the
Company will pay to the Grantee a cash amount equal to the per-share cash
dividend multiplied by the number of unvested Restricted Stock Units held by the
Grantee, at the same time as dividends are paid on the Company’s outstanding
shares of Common Stock.

 

2

--------------------------------------------------------------------------------


 

3.                                      Adjustments.  In the event of any
merger, reorganization, consolidation, recapitalization, stock dividend, stock
split, reverse stock split, spin-off, distribution with respect to the Common
Stock (other than a cash dividend) or a similar transaction or other change in
corporate structure affecting the Common Stock, the Company shall make equitable
and proportionate adjustments to the number of Restricted Stock Units as well as
the type of securities or property to be delivered upon vesting thereof.  All
such adjustments and substitutions shall be made by the Committee in its sole
discretion.

 

4.                                      General.

 


4.1          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY IN DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS OF DELAWARE OR ANY OTHER JURISDICTION.

 


4.2          NOTICES.  ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE GIVEN IN WRITING BY OVERNIGHT COURIER OR BY POSTAGE PREPAID, UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS
SET FORTH BELOW OR TO SUCH OTHER ADDRESS FOR A PARTY AS THAT PARTY MAY DESIGNATE
BY TEN (10) DAYS ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES.  NOTICE SHALL BE
EFFECTIVE UPON THE EARLIER OF RECEIPT OR THREE (3) DAYS AFTER THE DATE ON WHICH
SUCH NOTICE IS DEPOSITED IN THE MAILS OR WITH THE OVERNIGHT COURIER.


 

If to the Company:

CPI International, Inc.

 

811 Hansen Way

 

Palo Alto, California 94303-1110

 

Attention: Chief Financial Officer

 

If to the Grantee, at the address set forth on Exhibit A.

 


4.3          COMMUNITY PROPERTY.  WITHOUT PREJUDICE TO THE ACTUAL RIGHTS OF THE
SPOUSES AS BETWEEN EACH OTHER, FOR ALL PURPOSES OF THIS AGREEMENT, THE GRANTEE
SHALL BE TREATED AS AGENT AND ATTORNEY-IN-FACT FOR THAT INTEREST HELD OR CLAIMED
BY HIS OR HER SPOUSE WITH RESPECT TO THE RESTRICTED STOCK UNITS, AND THE PARTIES
HERETO SHALL ACT IN ALL MATTERS AS IF THE GRANTEE WAS THE SOLE OWNER OF THE
RESTRICTED STOCK UNITS.  THIS APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.


 


4.4          MODIFICATIONS.  THIS AGREEMENT MAY BE AMENDED, ALTERED OR MODIFIED
ONLY BY A WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


4.5          ADDITIONAL DOCUMENTS.  EACH PARTY AGREES TO EXECUTE ANY AND ALL
FURTHER DOCUMENTS AND WRITINGS, AND TO PERFORM SUCH OTHER ACTIONS, WHICH MAY BE
OR BECOME REASONABLY NECESSARY OR EXPEDIENT TO BE MADE EFFECTIVE AND CARRY OUT
THIS AGREEMENT.


 


4.6          NO THIRD-PARTY BENEFITS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE FOR THE
BENEFIT OF, OR ENFORCEABLE BY, ANY THIRD-PARTY BENEFICIARY.

 

 

3

--------------------------------------------------------------------------------


 


4.7                               SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED
HEREIN TO THE CONTRARY, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


4.8                               NO ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, THE GRANTEE MAY NOT ASSIGN ANY OF HIS, HER OR ITS RIGHTS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT MAY BE WITHHELD IN ITS SOLE DISCRETION.  THE COMPANY SHALL BE PERMITTED
TO ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, BUT NO SUCH ASSIGNMENT
SHALL RELEASE THE COMPANY OF ANY OBLIGATIONS PURSUANT TO THIS AGREEMENT.


 


4.9                               SEVERABILITY.  THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED EVEN IF
ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT.


 


4.10                        EQUITABLE RELIEF.  THE GRANTEE ACKNOWLEDGES THAT, IN
THE EVENT OF A THREATENED OR ACTUAL BREACH OF ANY OF THE PROVISIONS OF THIS
AGREEMENT, DAMAGES ALONE WILL BE AN INADEQUATE REMEDY, AND SUCH BREACH WILL
CAUSE THE COMPANY GREAT, IMMEDIATE AND IRREPARABLE INJURY AND DAMAGE. 
ACCORDINGLY, THE GRANTEE AGREES THAT THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE
AND OTHER EQUITABLE RELIEF, AND THAT SUCH RELIEF SHALL BE IN ADDITION TO, AND
NOT IN LIEU OF, ANY REMEDIES IT MAY HAVE AT LAW OR UNDER THIS AGREEMENT.


 


4.11                        ARBITRATION.


 


4.11.1     GENERAL.  ANY CONTROVERSY, DISPUTE, OR CLAIM BETWEEN THE PARTIES TO
THIS AGREEMENT, INCLUDING ANY CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN
RELATION TO THE FORMATION, INTERPRETATION, PERFORMANCE OR BREACH OF THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, BEFORE A SINGLE
ARBITRATOR, IN ACCORDANCE WITH THIS SECTION 4.11 AND THE THEN MOST APPLICABLE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON ANY AWARD RENDERED
BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING
JURISDICTION THEREOF.  SUCH ARBITRATION SHALL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION.  ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR
DETERMINING ANY SUCH DISPUTE, REGARDLESS OF ITS NATURE.  NOTWITHSTANDING THE
FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION, ON THE GROUND THAT THE AWARD TO WHICH THE APPLICANT MAY BE ENTITLED
IN ARBITRATION MAY BE RENDERED INEFFECTUAL WITHOUT PROVISIONAL RELIEF.  UNLESS
MUTUALLY AGREED BY THE PARTIES OTHERWISE, ANY ARBITRATION SHALL TAKE PLACE IN
THE CITY OF PALO ALTO, CALIFORNIA.


 


4.11.2     SELECTION OF ARBITRATOR.  IN THE EVENT THE PARTIES ARE UNABLE TO
AGREE UPON AN ARBITRATOR, THE PARTIES SHALL SELECT A SINGLE ARBITRATOR FROM A
LIST OF NINE ARBITRATORS (WHICH SHALL BE RETIRED JUDGES OR CORPORATE OR
LITIGATION ATTORNEYS EXPERIENCED IN EXECUTIVE COMPENSATION AND STOCK OPTIONS)
PROVIDED BY THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION HAVING
JURISDICTION OVER PALO ALTO, CALIFORNIA.  IF THE PARTIES ARE UNABLE TO AGREE
UPON AN ARBITRATOR FROM THE LIST SO DRAWN, THEN THE PARTIES SHALL EACH STRIKE
NAMES ALTERNATELY FROM THE LIST, WITH THE FIRST TO STRIKE BEING DETERMINED BY
LOT.  AFTER EACH PARTY HAS USED FOUR (4) STRIKES, THE REMAINING NAME ON THE LIST
SHALL BE THE ARBITRATOR.  IF SUCH PERSON IS UNABLE TO SERVE FOR ANY REASON, THEN
THE PARTIES SHALL REPEAT THIS PROCESS UNTIL AN ARBITRATOR IS SELECTED.

 

 

4

--------------------------------------------------------------------------------


 


4.11.3     APPLICABILITY OF ARBITRATION; REMEDIAL AUTHORITY.  THIS AGREEMENT TO
RESOLVE ANY DISPUTES BY BINDING ARBITRATION SHALL EXTEND TO CLAIMS AGAINST ANY
PARENT, SUBSIDIARY OR AFFILIATE OF EACH PARTY, AND, WHEN ACTING WITHIN SUCH
CAPACITY, ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR AGENT OF EACH PARTY,
OR OF ANY OF THE ABOVE, AND SHALL APPLY AS WELL TO CLAIMS ARISING OUT OF STATE
AND FEDERAL STATUTES AND LOCAL ORDINANCES AS WELL AS TO CLAIMS ARISING UNDER THE
COMMON LAW.  IN THE EVENT OF A DISPUTE SUBJECT TO THIS PARAGRAPH THE PARTIES
SHALL BE ENTITLED TO REASONABLE DISCOVERY SUBJECT TO THE DISCRETION OF THE
ARBITRATOR.  THE REMEDIAL AUTHORITY OF THE ARBITRATOR (WHICH SHALL INCLUDE THE
RIGHT TO GRANT INJUNCTIVE OR OTHER EQUITABLE RELIEF) SHALL BE THE SAME AS, BUT
NO GREATER THAN, WOULD BE THE REMEDIAL POWER OF A COURT HAVING JURISDICTION OVER
THE PARTIES AND THEIR DISPUTE.  THE ARBITRATOR SHALL, UPON AN APPROPRIATE
MOTION, DISMISS ANY CLAIM WITHOUT AN EVIDENTIARY HEARING IF THE PARTY BRINGING
THE MOTION ESTABLISHES THAT HE OR IT WOULD BE ENTITLED TO SUMMARY JUDGMENT IF
THE MATTER HAD BEEN PURSUED IN COURT LITIGATION.  IN THE EVENT OF A CONFLICT
BETWEEN THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND THESE
PROCEDURES, THE PROVISIONS OF THESE PROCEDURES SHALL GOVERN.


 


4.11.4     FEES AND COSTS.  ANY FILING OR ADMINISTRATIVE FEES SHALL BE BORNE
INITIALLY BY THE PARTY REQUESTING ARBITRATION.  THE COMPANY SHALL BE RESPONSIBLE
FOR THE COSTS AND FEES OF THE ARBITRATION, UNLESS THE GRANTEE WISHES TO
CONTRIBUTE (UP TO 50%) OF THE COSTS AND FEES OF THE ARBITRATION. 
NOTWITHSTANDING THE FOREGOING, THE PREVAILING PARTY IN SUCH ARBITRATION, AS
DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS,
SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT FROM THE
OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS (INCLUDING BUT NOT LIMITED
TO THE ARBITRATOR’S COMPENSATION), EXPENSES, AND ATTORNEYS’ FEES.


 


4.11.5     AWARD FINAL AND BINDING.  THE ARBITRATOR SHALL RENDER AN AWARD AND
WRITTEN OPINION, AND THE AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES.  IF
ANY OF THE PROVISIONS OF THIS PARAGRAPH, OR OF THIS AGREEMENT, ARE DETERMINED TO
BE UNLAWFUL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, SUCH DETERMINATION
SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS AGREEMENT, AND THIS
AGREEMENT SHALL BE REFORMED TO THE EXTENT NECESSARY TO CARRY OUT ITS PROVISIONS
TO THE GREATEST EXTENT POSSIBLE AND TO INSURE THAT THE RESOLUTION OF ALL
CONFLICTS BETWEEN THE PARTIES, INCLUDING THOSE ARISING OUT OF STATUTORY CLAIMS,
SHALL BE RESOLVED BY NEUTRAL, BINDING ARBITRATION.  IF A COURT SHOULD FIND THAT
THE ARBITRATION PROVISIONS OF THIS AGREEMENT ARE NOT ABSOLUTELY BINDING, THEN
THE PARTIES INTEND ANY ARBITRATION DECISION AND AWARD TO BE FULLY ADMISSIBLE IN
EVIDENCE IN ANY SUBSEQUENT ACTION, GIVEN GREAT WEIGHT BY ANY FINDER OF FACT, AND
TREATED AS DETERMINATIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.


 


4.12                        HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT
ARE INSERTED ONLY AS A MATTER OF CONVENIENCE, AND IN NO WAY DEFINE, LIMIT,
EXTEND OR INTERPRET THE SCOPE OF THIS AGREEMENT OR OF ANY PARTICULAR SECTION.


 


4.13                        NUMBER AND GENDER.  THROUGHOUT THIS AGREEMENT, AS
THE CONTEXT MAY REQUIRE, (A) THE MASCULINE GENDER INCLUDES THE FEMININE AND THE
NEUTER GENDER INCLUDES THE MASCULINE AND THE FEMININE; (B) THE SINGULAR TENSE
AND NUMBER INCLUDES THE PLURAL, AND THE PLURAL TENSE AND NUMBER INCLUDES THE
SINGULAR; (C) THE PAST TENSE INCLUDES THE PRESENT, AND THE PRESENT TENSE
INCLUDES THE PAST; (D) REFERENCES TO PARTIES, SECTIONS, PARAGRAPHS AND EXHIBITS

 

 

5

--------------------------------------------------------------------------------


 


MEAN THE PARTIES, SECTIONS, PARAGRAPHS AND EXHIBITS OF AND TO THIS AGREEMENT;
AND (E) PERIODS OF DAYS, WEEKS OR MONTHS MEAN CALENDAR DAYS, WEEKS OR MONTHS.


 


4.14        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


4.15        COMPLETE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL AGREEMENTS, REPRESENTATIONS, WARRANTIES, STATEMENTS, PROMISES AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER
HEREOF.


 

 

CPI INTERNATIONAL, INC.

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Its: 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

Name: 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A
DETAILS OF RESTRICTED STOCK UNIT AWARD GRANT

 

 

Grantee Name:

 

Date of Grant:

 

Effective Date:

 

Number of Restricted Stock Units:

 

 

Vesting Schedule:  Subject to the restrictions and limitations of the Agreement
and the Plan, the Restricted Stock Units shall vest as follows:

 

1/4 of the Restricted Stock Units will vest on the first anniversary of the
Effective Date.

 

1/4 of the Restricted Stock Units will vest on the second anniversary of the
Effective Date.

 

1/4 of the Restricted Stock Units will vest on the third anniversary of the
Effective Date.

 

1/4 of the Restricted Stock Units will vest on the fourth anniversary of the
Effective Date.

 

 

 

Grantee Address: 

 

 

 

 

--------------------------------------------------------------------------------